


Exhibit 10.12


SECOND AMENDMENT
TO THE
PNM RESOURCES, INC.
AMENDED AND RESTATED
OMNIBUS PERFORMANCE EQUITY PLAN


PNM Resources, Inc. (the “Company”) previously established the “PNM Resources,
Inc. Omnibus Performance Equity Plan” (the “Plan”).  The Plan was amended and
restated, effective as of May 17, 2005, by the adoption of the PNM Resources,
Inc. Amended and Restated Omnibus Performance Equity Plan.  The Company
subsequently amended the Plan on one occasion.  By this instrument, the Company
now desires to amend the Plan to reflect the treatment of Same-Sex Spouses for
various purposes effective January 1, 2009.
 
1.           Except as noted below, this Second Amendment shall be effective as
of January 1, 2009.
 
2.           This Second Amendment amends only the provisions of the Plan as
noted below, and those provisions not expressly amended shall be considered in
full force and effect.  Notwithstanding the foregoing, this Second Amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Second Amendment.
 
3.           Section 2.1  (Definitions) of the Plan is hereby amended by adding
the following new definitions to the end thereof:
 
(gg)              “Opposite-Sex Spouse” – means an individual of the opposite
sex who is legally married to the Participant, under the laws of the
jurisdiction in which the marriage was performed or occurred.



--------------------------------------------------------------------------------


(hh)              “Same-Sex Spouse” – means an individual of the same sex who is
legally married to the Participant, under the laws of the jurisdiction in which
the marriage was performed or occurred.


(ii)              “Spouse” - means the Opposite-Sex Spouse or Same-Sex Spouse of
the Participant.


4.           Section 14  (Non-Transferability) of the Plan is hereby amended by
adding the following sentence to the end thereof:
 
    Effective January 1, 2009, a qualified domestic relations order may be
entered in favor of a Spouse.
 


5.           Section 18.3  (Tax Upon Disposition of Shares Subject to §422
Restrictions) of the Plan is hereby amended by inserting the phrase “in favor of
a Spouse” immediately following the words “qualified domestic relations order.”


IN WITNESS WHEREOF, PNM Resources has caused this Second Amendment to be
executed as of this 10th day of November, 2008.
 
PNM RESOURCES, INC.
 
 
By: /s/ Alice A.
Cobb                                                                          
 
      Its: SVP, Chief Administrative Officer



 
2 
 

--------------------------------------------------------------------------------

 
